DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 04/29/21 have been fully considered but they are not persuasive.
On page 2 regarding prior art rejections, Applicant argues their claims were invented prior to the filing date of the present invention, and more than a year before Alfieri, as is evidenced by the declaration of prior invention, which shows conception and the filing of the parent application more than two years later as due diligence. 
The Examiner respectfully disagrees, noting that while the declaration shows conception, the declaration does not provide evidence as to reduction to practice or diligence. Accordingly, Alfieri remains applicable as prior art. Please see below.

Response to Declaration
The declaration filed on 04/29/21 under 37 CFR 1.131(a) has been considered but is ineffective to overcome the Alfieri reference.
The evidence submitted is sufficient to establish conception. 
The evidence submitted is insufficient to establish diligence from a date prior to the date of reduction to practice of the Alfieri reference to either a constructive reduction to practice or an actual reduction to practice. No explanation of diligence has been provided. Applicant has not provided any evidence or illustration of their diligence for the period of 08/2006 to 05/13/2008 (almost two years). 
Alfieri reference. No explanation or illustration of Applicant’s reduction to practice for the period of 08/2006 to 05/13/2008 has been provided.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7-8, 21 is/are rejected under pre-AIA  35 U.S.C. 103 as being anticipated by McCarthy et al. (US 20030208264 A1), hereinafter known as McCarthy in view of Alfieri (US 20080275551 A1).
Regarding claim 1 McCarthy discloses a prosthetic tricuspid annuloplasty ring (abstract) for implant at a tricuspid annulus having the following anatomical landmarks as seen in series in a clockwise direction: antero-septal commissure, anterior leaflet with an aortic part and a remaining part, a postero septal commissure, a septal leaflet (This is stated as an “intended use” of the claimed device.  The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of McCarthy was considered capable of performing the cited intended use of being “for implant” at a tricuspid annulus with the claimed anatomical lankmarks), the ring comprising:
a ring body surrounding a central open area (Figure 2 shows ring body 40 surrounding open space) and having a plan view shape lying partially in a plane (it is inherent that the plan view shape lies at least “partially” in “a plane”) and having an inflow side (Fig 2, top) and an outflow side (Fig 2, bottom), wherein the plan view as seen looking at the inflow side has an asymmetric ovoid shape (Figure 4 shows the ring with an asymmetric ovoid shape that fits the tricuspid annulus) that includes the following elements connected in series in a clockwise direction when implanted at the tricuspid annulus: 
a free first end (Figures 2 and 4 item 46a) located adjacent the antero-septal commissure (this is an “intended” location of implantation and thus is not a part of the positively claimed “annuloplasty ring”), a first outwardly convex segment extending to the aortic part of the anterior leaflet, a second outwardly convex segment which is larger than the first outwardly convex segment corresponding to the remaining part of the anterior leaflet and ending at the postero septal commissure, a third outwardly convex segment from the postero septal commissure to part way along the septal leaflet that is smaller than the first outwardly convex segment, and a fourth segment which is smaller than the first outwardly convex segment (The Examiner respectfully notes that Applicant has defined the first, second, third, and fourth segments based on the anatomical configuration of the tricuspid valve into which the ring is implanted. Accordingly, the length of the segments is also dependent on the anatomical configuration and dimensions of the valve into which the ring is implanted. Accordingly, regarding the length of the first, second, third, and fourth segments, the Examiner respectfully notes that the ring of McCarthy is capable of being defined by four segments of different length, with a second segment being larger than a first segment, and third and fourth segments being smaller than the first segment, according to the physiological landmarks, since the ring is capable of implantation into a valve which has these physiological dimensions and lengths. See Figures 2 and 4 regarding the segments each being outwardly convex), that terminates in a second free end (Figures 2 and 4 item 46b) at a septal point on the tricuspid annulus (this is an “intended” location of implantation and thus is not a part of the positively claimed “annuloplasty ring”) 
the second and third outwardly convex segments extending around a large end of the ovoid shape (see the explanation above. Additionally, the second and third segments are understood to be chosen so that they both extend around a large end of the ovoid shape (“large” being a relative term and thus being able to refer to any part of the ring)) and the ring body being discontinuous so that the first free end and the second free end are separated across a gap (Figures 2 and 4 show the ends extending across a gap);
but is silent with regards to the second outwardly convex segment lying within the plane with a majority of the other segments being out of the plane,
the ring body having at least one arcuate bulge out of the plane towards the inflow side defining a path that rises up and down, 
the first and second free ends being bent in an inflow direction, 
and the adjacent portions of the ring body adjacent both free ends angle downward so a downward bend is formed between the free ends of the adjacent portions. 
However, regarding claim 1 Alfieri teaches a prosthetic tricuspid annuloplasty ring for implant at a tricuspid annulus having the following anatomical landmarks as seen in series in a clockwise direction: antero-septal commissure, anterior leaflet with an aortic part and a remaining part, a postero septal commissure, a septal leaflet, the ring comprising:
a ring body surrounding a central open area (Fig 7a) and having a plan view shape lying partially in a plane (Fig 7b) and having an inflow side (Fig 7b, top) and an outflow side (Fig 7b, bottom), wherein the plan view as seen looking at the inflow side has an asymmetric ovoid shape (Fig 7a) that includes the following elements connected in series in a clockwise direction when implanted at the tricuspid annulus: 
a free first end located adjacent the antero-septal commissure (item 42a), a first segment extending to the aortic part of the anterior leaflet, a second segment which is larger than the first segment corresponding to the remaining part of the anterior leaflet and ending at the postero septal commissure, a third segment from the postero septal commissure to part way along the septal leaflet that is smaller than the first segment, and a fourth segment which is smaller than the first segment (The Examiner respectfully notes that Applicant has defined the first, second, third, and fourth segments based on the anatomical configuration of the tricuspid valve into which the ring is implanted. Accordingly, the length of the segments is also dependent on the anatomical configuration and dimensions of the valve into which the ring is implanted. Accordingly, regarding the length of the first, second, third, and fourth segments, the Examiner respectfully notes that the ring of Alfieri is capable of being defined by four segments of different length, with a second segment being larger than a first segment, and third and fourth segments being smaller than the first segment, according to the physiological landmarks, since the ring is capable of implantation into a valve which has these physiological dimensions and lengths.), that terminates in a second free end at a septal point on the tricuspid annulus (42b) 
the second and third segments extending around a large end of the ovoid shape (Fig 7a: second and third segments can be understood to extend around a “large end” of the ovoid shape, regardless of which end the “large end” is) and the ring body being discontinuous so that the first free end and the second free end are separated across a gap (Fig 7a),
wherein the second segment lies in the plane while a majority of the other segments are out of the plane (Fig 7b shows at least one configuration in which one segment of the ring (in this case, labeled segment 44b), lies within one plane where the other parts of the ring lie out of that plane:, [0054] free ends are upturned (42a, 42b, and the aortic bow is present (52) without the upward bow 54. The Examiner notes that no matter which part of the ring is chosen for the “second segment”, the ring can be turned so that that segment lies within the chosen plane and the other segments do not lie within that plane),
wherein the ring body has at least one arcuate bulge out of the plane toward the inflow side (Fig 7b item 52) defining a path that rises up and down (Fig 7b), and 
wherein the first and second free end are bent in an inflow direction, each bend commencing in close proximity with an extreme tip of the respective free end (Fig 7b items 42a, 42b),
and wherein adjacent portions of the ring body adjacent both free ends angle downward so that a downward bend is formed between the free ends and the adjacent portions (Figure 7b since the free ends are angled up in relation to the ring body, a “downward bend” is formed between the free end and the ring body when viewed from the perspective of the free end).
McCarthy and Alfieri are involved in the same field of endeavor, namely tricuspid annuloplasty rings. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the ring of McCarthy by having the ring bend and extend in different planes such as is taught by Alfieri in order to accommodate a similar contour of the tricuspid annulus due to the external presence of the aorta, and otherwise accommodate natural geometries within the heart. 
Regarding claim 2 the McCarthy Alfieri Combination teaches the ring of claim 1 substantially as is claimed,
wherein Alfieri further teaches the arcuate bulge is an aortic bulge located at the first segment to accommodate an anatomical bulge of the aorta (Figure 7b item 52).
Regarding claim 3 the McCarthy Alfieri Combination teaches the ring of claim 1 substantially as is claimed,
wherein Alfieri further teaches the bulge is a septal arcuate bulge located at the fourth segment (Figure 7b item 54).
Regarding claim 4 the McCarthy Alfieri Combination teaches the ring of claim 1 substantially as is claimed,
wherein McCarthy further discloses the ring body has a varying flexibility ([0011]) and the fourth segment is relatively more flexible than the third segment (the segment located adjacent a second free end, e.g. Fig 8c item 156a, is relatively more flexible than the third segment (the segment immediately adjacent, e.g. Fig 8c 156b) ([0011], [0036]).  
Regarding claim 5 the McCarthy Alfieri Combination teaches the ring of claim 1 substantially as is claimed,
wherein McCarthy further discloses the ring body has a varying flexibility ([0011]) and the first and second segments have different flexibilities with regard to up and down bending (with reference to Fig 8c, Fig 9a shows the cross section of the area adjacent a first free end; fig 9b shows the cross section of the area adjacent a second free end. The more c-shaped the cross section is, the less flexible it is [0054]-[0054]). 
Regarding claim 7 the McCarthy Alfieri Combination teaches the ring of claim 1 substantially as is claimed,
wherein Alfieri further teaches the free ends are each bent to have a height of about 1-4mm from a respective downward bend (Figure 7b; [0054] the upward bow 52 is between 3-9mm. Fig 7b indicates the free end bend and upward bow are of the same height, indicating that the free end is also upturned 3-9mm. 3mm falls within the claimed range.)
Regarding claim 8 the McCarthy Alfieri Combination teaches the ring of claim 1 substantially as is claimed,
wherein Alfieri further teaches the free ends are bent to the inflow direction from the plane at an angle between 45-90 degrees (Figure 7b shows about a 90 degree angle).
Regarding claim 21 the McCarthy Alfieri Combination teaches the ring of claim 1 substantially as is claimed,
wherein McCarthy further discloses the ring is stiffer adjacent the first free end than adjacent the second free end (with reference to Fig 8c, Fig 9a shows the cross section of the area adjacent a first free end; fig 9b shows the cross section of the area adjacent a second free end. The more c-shaped the cross section is, the less flexible it is [0054]-[0054]).

Claim(s) 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McCarthy in view of Alfierei as is applied above in view of Redmond et al. (US 20090036979 A1), hereinafter known as Redmond.
Regarding claim 6 the McCarthy Alfieri Combination teaches the ring of claim 1 substantially as is claimed,
but is silent with regards to the free ends being separated by 40-50% the long dimension.
However, regarding claim 6 Redmond teaches an annuloplasty ring which has a long dimension in millimeters (inherent) and the free ends are separated by a distance of between 40-50% of the long dimension ([0035]).
McCarthy and Redmond are involved in the same field of endeavor, namely tricuspid annuloplasty rings. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the ring of McCarthy by having a gap sized such as is taught by Redmond in order to accommodate a variable geometry of a native tricuspid valve annulus and account for a variety of diseases or abnormalities a patient might have, thus increasing the number of patients the ring can be used within.
Regarding claim 22 the McCarthy Alfieri Redmond Combination teaches the ring of claim 6 substantially as is claimed,
wherein McCarthy further discloses the ring body has a varying flexibility ([0011]), and 
wherein Alfieri further teaches the ring body has a varying flexibility comprising at least one hinge point that is locally more flexible than adjacent segments ([0049]),
but is silent with regards to the location of the hinge point.
However, regarding claim 22 Alfieri teaches that the hinge points can exist within the ring, particularly at locations where the ring moves “out of the plane” thereby accommodating different patient geometries ([0049]). Accordingly, and due to the ambiguous nature of the location of the first segment (as being defined by a patient’s geometry, and thereby being highly variable), the Examiner understands that it would have been obvious to one of ordinary skill in the art to have a hinge point “within the first segment” (the first segment simply being adjacent a free end and a second segment). In this case, the hinge point being a part of the first segment, and adjacent the first end, wherein an area of increased flexibility exists to bend the free end out of plane, is considered to be taught by, or in the alternative, obvious in light of the disclosure cited by the Examiner herein (Alfieri [0049]) in order to create the hinge point discussed in [0049].)
Regarding claim 23 the McCarthy Alfieri Redmond Combination teaches the ring of claim 22 substantially as is claimed,
wherein Alfieri further teaches a second hinge point located in the second segment (see the rejection/explanation to claim 22 above: in the same way the first hinge can be considered to be “within” the first segment, the second segment can be understood to house a hinge where the segment bends out of plane. The obviousness of having the segment bend to extend in/out of plane as Alfieri discloses is desirable is clear.) 

Claim(s) 9-11 is/are rejected under pre-AIA  35 U.S.C. 102(b), or in the alternative, under 35 U.S.C. 103(a) as being unpatentable over Alfieri  as is applied above.
Regarding claim 9 the McCarthy Alfieri Combination teaches the ring of claim 1 substantially as is claimed,
wherein McCarthy further discloses the ring body has a varying flexibility ([0011]), and 
wherein Alfieri further teaches the ring body has a varying flexibility comprising at least one hinge point that is locally more flexible than adjacent segments ([0049]),
but is silent with regards to the location of the hinge point.
However, regarding claim 9 Alfieri teaches that the hinge points can exist within the ring, particularly at locations where the ring moves “out of the plane” thereby accommodating different patient geometries ([0049]). Accordingly, and due to the ambiguous nature of the location of the first segment (as being defined by a patient’s geometry, and thereby being highly variable), the Examiner understands that it would have been obvious to one of ordinary skill in the art to have a hinge point “within the first segment” (the first segment simply being adjacent a free end and a second segment). In this case, the hinge point being a part of the first segment, and adjacent the first end, wherein an area of increased flexibility exists to bend the free end out of plane, is considered to be taught by, or in the alternative, obvious in light of the disclosure cited by the Examiner herein (Alfieri [0049]) in order to create the hinge point discussed in [0049].)
Regarding claim 10 the McCarthy Alfieri Combination teaches the ring of claim 9 substantially as is claimed,
wherein Alfieri further teaches a second hinge point located in the second segment (see the rejection/explanation to claim 9 above: in the same way the first hinge can be considered to be “within” the first segment, the second segment can be understood to house a hinge where the segment bends out of plane. The obviousness of having the segment bend to extend in/out of plane as Alfieri discloses is desirable is clear.) 
Regarding claim 11 the McCarthy Alfieri Combination teaches the ring of claim 10 substantially as is claimed,
wherein Alfieri further teaches a third hinge point between the third and fourth segments (see the rejection/explanation to the rejection of claim 9 above: the third hinge point, present where the bow comes back into plane, can be defined between the third and fourth segments. The Examiner notes that the obviousness of having hinges between segments, at a location where flexibility is desired in order to come back into the plane, is considered obvious based on the disclosure of Alfieri).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        05/07/21